SIMPSON, J., concurring: I accept the conclusions of the majority that the petitioners have exhausted their administrative remedies in this case and that the regulations are invalid insofar as they appear to require a taxpayer to consent to an extension of the statute of limitations in all cases in order to be entitled to recover litigation costs. However, I respectfully suggest that the majority goes too far. Suppose that the Commissioner’s agents commence a timely examination of a taxpayer’s return, but the complexity or the multitude of legal or factual issues make it impossible to complete the examination within the 3-year period. In such circumstances, there is insufficient time to issue a 30-day letter and to provide the taxpayer with an opportunity for an appeals hearing before the running of the statute. In such circumstances, I believe that it would be reasonable for the Commissioner,, to request the taxpayer to consent to an extension and that if the taxpayer refuses, we should hold that he has failed to exhaust his administrative remedies. In my opinion, the statute should be construed to include a test of reasonableness; that is, when the circumstances reveal that there was a reasonable need for the Commissioner to request an extension, the failure to grant one will constitute a failure to exhaust administrative remedies. Sterrett, Cohen, and Swift, JJ., agree with this concurring opinion.